Citation Nr: 1603679	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-28 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for ischemic heart disease (IHD).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for peripheral vascular disease (PVD).


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969, from July 1969 to July 1972, and from November 1972 to November 1978.  The Veteran had service in the Republic of Vietnam from September 1966 to September 1967, for which he received a Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the Board) from January 2011 and March 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that in the March 2011 rating decision, the RO treated the claims on appeal as petitions to reopen, which usually require the submission of new and material evidence.  Evidence submitted since the last prior denial in a May 2006 rating decision included service treatment records for the Veteran's period of service from July 1969 to November 1978, as well as personnel records.  Pursuant to 38 C.F.R. § 3.156(c)(1) (2015), if after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, and the Board may adjudicate the Veteran's claims for service connection as original claims, rather than as reopened claims.  38 C.F.R. § 3.156(c)(1) (2015).

The issues of entitlement to service connection for peripheral neuropathy and hypertension have been raised by the record in a November 2013 and February 2014 statements, as well as during the Veteran's June 2015 travel board hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes there may be outstanding records pertinent to the Veteran's claims.  Specifically, in June 2014 the Veteran submitted private treatment records from Dr. M. I.  These records appear incomplete in that the set of documents include treatment records from 2008 to 2010, but also printouts suggesting treatment into 2014.  As it is unclear whether complete records from Dr. M. I. have been received, an attempt must be made to obtain any outstanding records.

Moreover, the most recent VA medical records of record are dated in June 2011.  During his June 2015 hearing, the Veteran testified that he presently received all care through VA.  As such, all outstanding VA medical records, to include those from June 2011 to present, should be associated with the claims file.  

With respect to his claim for diabetes mellitus, the Veteran was afforded a VA examination in March 2011.  The examiner noted that although the Veteran had impaired glucose tolerance, he did not meet the clinical criteria for a diagnosis of diabetes based on review of his lab results.  See March 2011 VA examination report, pp. 9-10.  Records from Dr. M. I. note a diagnosis of diabetes mellitus.  Specifically, a June 2014 printout from Dr. M. I. notes that a diagnosis of diabetes was confirmed on May 21, 2014; however, lab results or other confirmatory evidence is not present in Dr. M. I.'s records.  Moreover, the most recent office or clinic notes from Dr. M. I. are dated in June 2010, before the March 2011 VA examination which found the Veteran did not meet the diagnostic criteria for diabetes mellitus.  Additionally, the Veteran testified that he was being treated at VA for diabetes and was prescribed a modified diet and medications.  See Hearing Transcript, pp. 10-12.  As such, it is unclear from the record whether the Veteran has a present diagnosis of diabetes mellitus.  On remand, outstanding VA and private records should be obtained, and the Veteran should be afforded a VA examination to determine whether he has a present diagnosis of diabetes mellitus.  

Similarly, there is conflicting evidence with respect to the Veteran's claim for IHD.  The Veteran was afforded a VA heart examination in May 2010, which noted a normal heart evaluation with a negative stress echo indicating no evidence of clinically relevant IHD.  See May 2010 VA examination report, pg. 2.  However, the March 2011 VA diabetes mellitus examination indicated that the Veteran had a history of coronary artery disease which required continuous medication.  See March 2011 VA examination report, pg. 2.  Prior electrocardiogram (ECG) testing performed in October 2004, March 2006, and November 2008 noted no IHD, although the November 2008 ECG noted the presence of left ventricular hypertrophy.  A June 2010 ECG indicated normal sinus rhythm, normal ECG, and first degree atrioventricular block.  During the June 2015 hearing, the Veteran testified he was unsure if he had a diagnosis of IHD, but that he was taking prescribed medications for an unspecified heart condition.  See Hearing Transcript, pg. 8.  As such, it is unclear from the record whether the Veteran has a present diagnosis of IHD.  On remand, outstanding VA and private records should be obtained, and the Veteran should be afforded a VA examination to determine whether he has a present diagnosis of IHD.  

Given the Veteran's service in the Republic of Vietnam, exposure to toxic herbicides is conceded, and the pertinent inquiry is whether he has a current diagnosis of the claimed conditions.

The Board notes the Veteran has not been afforded a VA examination with respect to his claims for GERD and PVD.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  

A January 2010 esophagogastroduodenoscopy report indicates the Veteran had duodenitis in the duodenal bulb, and a January 2011 VA medical record notes a diagnosis of GERD / peptic ulcer disease (PUD).  Additionally, the Veteran was referred to an aid station for stomach problems in November 1966; in a December 1972 report of medical history the Veteran reported having bad stomach ulcers; and in a September 1978 report of medical history he reported having a "bad stomach" and stomach, liver, or intestinal trouble.  Moreover, the Veteran attributed his digestive difficulties to service.  See Hearing Transcript, pg. 18.  Thus, because the record is lacking sufficient competent medical evidence as to whether the Veteran's gastrointestinal difficulties were due to service, the Veteran should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify the provider of any private medical treatment for his claimed disabilities and complete a release for VA to obtain any non-VA records, to include outstanding records from Dr. M. I.  Alternatively, inform the Veteran that he may provide the records to VA himself.

2.  Obtain records of any outstanding VA medical records from June 2011 forward.  

The Veteran should be notified of any requested records that cannot be obtained, the efforts made to obtain those records, and of further actions that will be taken with regard to the claims.

3.  Schedule the Veteran for appropriate VA examination(s) to determine the nature of any currently diagnosed diabetes mellitus and IHD.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.

After examining the Veteran, the VA examiner is requested to opine on the following:

a)  Whether the Veteran has a current diagnosis of diabetes mellitus.  Please provide a complete explanation for the medical conclusion.

b)  Whether the Veteran has a current diagnosis of IHD.  Please provide a complete explanation for the medical conclusion.

A complete rationale must be given for all opinions and conclusions.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed gastrointestinal disorder, including GERD and PUD.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.

The examiner is requested to identify all gastrointestinal disorders, including GERD and PUD.  Thereafter, the VA examiner is requested to opine whether the Veteran has a current gastrointestinal disorder, including GERD and PUD, that is at least as likely as not (a probability of 50 percent or greater) related to the Veteran's active service, to include reported in-service gastrointestinal and stomach difficulties.  Please provide a complete explanation for the opinion.

A complete rationale must be given for all opinions and conclusions.  

5.  Ensure the examination reports are adequate and conduct any additional development that is deemed warranted.  If any claim remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide the Veteran with an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans' Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


